ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of possession of heroin with intent to distribute, in violation of section 195.211 RSMo 1994, on which he was sentenced as a persistent offender under section 558.016 RSMo 1994 to fifteen years imprisonment.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).